Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 8-K/A CURRENT REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of Report (Date of earliest event reported) August 2, 2007 THESTREET.COM, INC. (Exact Name of Registrant as Specified in Its Charter) Delaware 0-25779 06-1515824 (State or Other Jurisdiction (Commission File (IRS Employer of Incorporation) Number) Identification No.) 14 Wall Street, New York, NY (Address of principal executive offices) (Zip Code) Registrant's Telephone Number, Including Area Code (212) 321-5000 (Former Name or Former Address if Changed Since Last Report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): cWritten communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) cSoliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) cPre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) cPre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) EXPLANATORY NOTE On August 8, 2007, TheStreet.com, Inc. filed a Current Report on Form 8-K to report that it had closed its acquisition of Corsis Technology Group II, LLC on August 2, 2007. In response to parts (a) and (b) of Item 9.01 of such Form 8-K, TheStreet.com, Inc. stated that it would file by amendment the required financial statements for Corsis Technology Group II, LLC and the required pro forma financial information, as permitted by paragraphs (a)(4) and (b)(2) to Item 9.01 to Form 8-K. This Form 8-K/A is being filed to provide the required financial statements and pro forma financial information. Item 9.01. Financial Statements and Exhibits . (a) Financial statements of businesses acquired. Attached hereto as Exhibit 99.1 are the unaudited Corsis Technology Group II, LLC financial statements for the six months ended June 30, 2007 and June 30, 2006 and attached hereto as Exhibit 99.2 are the audited Corsis Technology Group II, LLC financial statements for the year ended December 31, 2006. (b) Pro forma financial information. Attached hereto as Exhibit 99.3 is the TheStreet.com, Inc. and subsidiaries unaudited pro forma combined condensed consolidated financial information as of June 30, 2007 and for the six months then ended and for the year ended December 31, 2006. (c) Exhibits. 23.1 Consent of Marcum & Kleigman, independent registered public accounting firm. 99.1 Unaudited Corsis Technology Group II, LLC financial statements for the six months ended June 30, 2007 and June 30, 2006 . 99.2 Audited Corsis Technology Group II, LLC financial statements for the year ended December 31, 2006. 99.3 TheStreet.com, Inc. and subsidiaries unaudited pro forma combined condensed consolidated financial information as of June 30, 2007 and for the six months then ended and for the year ended December 31, 2006. EXHIBIT INDEX Exhibit Decription 23.1 Consent of Marcum & Kleigman, independent registered public accounting firm. 99.1 Unaudited Corsis Technology Group II, LLC financial statements for the six months ended June 30, 2007 and June 30, 2006 . 99.2 Audited Corsis Technology Group II, LLC financial statements for the year ended December 31, 2006. 99.3 TheStreet.com, Inc. and subsidiaries unaudited pro forma combined condensed consolidated financial information as of June 30, 2007 and for the six months then ended and for the year ended December 31, 2006. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. THESTREET.COM, INC. By: /s/ Thomas J. Clarke, Jr Thomas J. Clarke, Jr. Chief Executive Officer Dated: October 16, 2007
